internal_revenue_service number release date index number ----------------------------------- -------------------------------- --------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ----------------- telephone number -------------------- refer reply to cc psi b02 plr-148601-11 date april legend x ----------------------------------------------------------------- ---------------------------------------- a ------------------ ----------------------------- state ---------- date ---------------------- date ---------------------- year ------------------------- year ------------------------- n1 n2 n3 n4 ----------------------------- ----------------------------- ----------------------------- ---------------------- dear ------------------ this letter responds to a letter dated date and subsequent correspondence submitted by x’s authorized representatives on behalf of x requesting a ruling that rental income that x received from certain real_estate is not passive plr-148601-11 investment_income within the meaning of sec_1362 of the internal_revenue_code the information submitted states that x was incorporated under the laws of state and subsequently made an election to be treated as an s_corporation effective date x owns leases and manages a certain commercial real_estate property the property x has accumulated_earnings_and_profits x through its shareholder and officers has provided and continues to provide certain services with respect to the leasing of the property these services include inspecting maintaining and repairing the building including the roofs canopies external walls windows floors foundations guttering and downspouts plumbing painting and internal light fixtures these services also include inspecting maintaining and repairing all common areas including the parking lots sidewalks curbs and external light fixtures and maintenance of property grounds including landscaping garbage removal and snow and ice removal x negotiates leases renewals and other agreements with tenants collects rents monitors compliance with lease terms addresses tenant complaints and requests and advertises available commercial space and solicits new tenants as applicable for the year and year taxable years x collected approximately dollar_figuren1 and dollar_figuren2 respectively in gross rents and paid_or_incurred approximately dollar_figuren3 and dollar_figuren4 respectively in relevant operating_expenses excluding depreciation in year x’s former accountant attached a statement x’s year form_1120s u s income return for an s_corporation indicating that x’s s_corporation_election had terminated effective year because of excess passive_investment_income this statement did not satisfy the requirements for an effective s_corporation_election revocation set forth in sec_1_1362-2 and sec_1_1362-6 of the income_tax regulations sec_1361 of the code defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of consecutive taxable years and has gross_receipts for each of such taxable years more than percent of which are passive_investment_income any termination plr-148601-11 under this paragraph shall be effective on and after the first day of the first taxable_year beginning after the third consecutive taxable_year referred to above sec_1362 provides that except as otherwise provided the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation sec_1_1362-2 provides that an election made under sec_1362 is terminated if the corporation revokes the election for any taxable_year of the corporation for which the election is effective sec_1_1362-2 further provides that a revocation may only be made with the consent of shareholders who at the time the revocation is made hold more than one-half of the number of issued and outstanding shares of stock including non-voting stock of the corporation sec_1_1362-6 provides that an s_corporation revokes its s election by filing a statement with the service_center where its election was properly filed the revocation statement must include the number of shares of stock including non-voting stock issued and outstanding at the time the revocation is made sec_1 a i further provides that a revocation is not valid unless all shareholders of the corporation at the time of the election consent to the election in the manner required under sec_1_1362-6 based solely on the information submitted and the representations made we conclude that the rental income that x receives from its operations described above is not passive_investment_income under sec_1362 we further conclude that the statement attached to x’s year form_1120s was not an effective revocation of x’s s_corporation_election except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion on whether x is a small_business_corporation under sec_1361 further the passive_investment_income rules of plr-148601-11 sec_1362 are independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 this ruling is directed only to the taxpayer who requested it section sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representatives sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
